i          i      i                                                                 i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00307-CV

                TRANSGUARD INSURANCE COMPANY OF AMERICA, INC.,
                                  Appellant

                                                   v.

               BATON ROUGE GENERAL MEDICAL CENTER and Rodolfo Cerda,
                                   Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2008-CVQ-001925-D1
                             Honorable Jose Joe Lopez, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 17, 2010

REVERSED and RENDERED

           The parties have filed a joint motion stating they have reached an agreement to settle and

compromise their differences in this case. They request that this court render judgment effectuating

the parties’ settlement agreement. See TEX . R. APP . P. 42.1(a)(2)(A). The parties stipulate that the

April 10, 2008 default judgment rendered in Baton Rouge General Medical Center v. Rodolfo Cerda,

Cause No. 550835 Sec. 8, in the 19th Judicial District Court, Parish of East Baton Rouge, Louisiana,
                                                                                    04-09-00307-CV

has been fully satisfied. The motion is granted. In the underlying cause, the trial court’s amended

turnover order signed on February 27, 2009 in favor of Baton Rouge General Medical Center is

reversed, and all claims by Baton Rouge General Medical Center against Transguard Insurance

Company of America, Inc. and Rodolfo Cerda are dismissed with prejudice. See TEX . R. APP . P.

42.1(a)(2)(A), 43.2. Costs of appeal are taxed against the parties who have incurred them.

                                                            PER CURIAM




                                                -2-